department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-149446-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil ------------------ ------------------------------ ---------------------------------------- --------------------------- dear -------------- i apologize for the delay in responding to your letter dated date you wrote to state your concern about the limits on the definition of solar illumination property in sec_48 of the internal_revenue_code the law provides a tax_credit for certain energy_property placed_in_service during a taxable_year energy_property is defined to include equipment that uses solar_energy to illuminate the inside of a structure using fiber-optic distributed sunlight for property placed_in_service in taxable years ending before date you are concerned that the effective development of exciting new solar applications will be inhibited because the credit for equipment that illuminates the inside of a structure is limited to equipment that uses fiber-optic distributed sunlight you believe that the law should use a more neutral term that would include core solar harvesting technology rather than any one specific distribution method however because the statute requires fiber-optic distribution in order for a taxpayer to be eligible for a tax_credit for property that uses solar_energy to illuminate the inside of a structure the congress would have to amend the law for this credit to be available for a broader range of illumination property this letter describes well-established interpretations and principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide general guidance for determining how to comply with applicable law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_1 date conex-149446-09 i hope this information is helpful if you have any further questions on this matter please contact ------------------------or me at --------------------- for assistance sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries
